Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 23, 2015

The Court of Appeals hereby passes the following order:

A15I0216. PHILLIP WARREN et al. v. FRANK GLASSNER et al.

      Phillip and Diane Warren seek immediate review of the denial of their motion
for summary judgment in a consolidated action concerning the validity of a will and
of payable-on-death (“POD”) beneficiary designations as to two certificates of
deposit (“CDs”). The dispute underlying this case began when Frank Glassner filed
a caveat to a will Phillip Warren offered for probate in the estate of Ledyne Merrily
Stanton. Glassner alleged that Stanton had lacked the requisite testamentary capacity
to create the will and that the will had been procured by undue influence. After the
probate court granted Warren’s petition to probate the will in solemn form, Glassner
appealed to the superior court and also filed a civil action alleging that Warren and
others had engaged in undue influence and tortious interference with his inheritance
rights. Glassner sought to set aside the will and the POD designations as to the CDs.
Phillip and Diane Warren filed a declaratory judgment action seeking to uphold the
will and the POD designations. The parties agreed to consolidate all three pending
actions, the superior court denied the Warrens’ motion for summary judgment, and
this application for interlocutory review followed.
      Our State constitution grants the Georgia Supreme Court jurisdiction over
appeals in “[a]ll cases involving wills.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III
(3). As the Supreme Court has explained, “‘all cases involving wills’ means those
cases in which the will’s validity or meaning is in question.” In re Estate of Lott, 251
Ga. 461 (306 SE2d 920) (1983). Here, by claiming that the decedent lacked the
requisite mental testamentary capacity and that the will was the product of undue
influence, Glassner is attacking the underlying validity of the will. See Lillard v.
Owens, 281 Ga. 619, 620-22 (1) (641 SE2d 511) (2007); McCormick v. Jeffers, 281
Ga. 264, 268 (4) (637 SE2d 666) (2006). This application is hereby TRANSFERRED
to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             06/23/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.